UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2305



JINXIANG CHEN,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-636-046)


Submitted:   April 26, 2006                  Decided:    May 9, 2006


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dehai Zhang, New York, New York, for Petitioner.            Rod J.
Rosenstein, United States Attorney, Neil R. White, Assistant United
States Attorney, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Jinxiang Chen, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration         Appeals    (Board)    affirming     the   immigration   judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.*

                  In his petition for review, Chen contends that the Board

and the immigration judge erred in denying his application for

withholding of removal.             “To qualify for withholding of removal, a

petitioner         must     show   that   he    faces   a   clear   probability   of

persecution because of his race, religion, nationality, membership

in a particular social group, or political opinion.”                    Rusu v. INS,

296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467

U.S. 407, 430 (1984)).             Based on our review of the record, we find

that       Chen    failed    to    make   the   requisite     showing   before    the

immigration court.            We therefore uphold the denial of his request

for withholding of removal.


       *
      Chen does not challenge the Board’s finding that his asylum
claim was statutorily barred as untimely. Further, as he raised no
specific claim regarding the Convention Against Torture either here
or before the Board, any such claim fails for lack of exhaustion,
see 8 U.S.C. § 1252(d)(1) (2000) (“A court may review a final order
of removal only if the alien has exhausted all administrative
remedies available to the alien as of right”); Asika v. Ashcroft,
362 F.3d 264, 267 n.3 (4th Cir. 2004) (holding that we lack
jurisdiction to consider an argument that was not raised before the
Board), and as abandoned in this court, see Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (holding failure
to raise specific issue in opening brief constitutes abandonment of
that issue under Fed. R. App. P. 28(a)(9)(A)).

                                          - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -